STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                              UNPUBLISHED
                                                              December 13, 2018
              Plaintiff-Appellant,

v                                                             No. 342845
                                                              Wayne Circuit Court
ANTOINE TEARSO HEARN,                                         LC No. 15-008834-01-FH

              Defendant-Appellee.


Before: SHAPIRO, P.J., and CAVANAGH and K. F. KELLY, JJ.

SHAPIRO, P.J. (concurring).

       I concur in the result only.



                                                       /s/ Douglas B. Shapiro




                                           -1-